


Exhibit 10.1




The obligations evidenced hereby are subordinated in the priority order listed
below, and more particularly in the manner and to the extent set forth in that
certain Subordination Agreement (the “Subordination Agreement”) dated March 30,
2011 by and among Sovereign – Emerald Crest Capital Partners II, LP, Pacific
Specialty Insurance Company (collectively the “Senior Lenders”) and Emerald
Crest Management Company, LLC, as agent for the Senior Lenders (“Agent”),  IU
HOLDINGS, LP (“Tier 2 Junior Lender”), IU INVESTMENTS, LLC (“Tier 3 Junior
Lender”), INTERNET UNIVERSITY, INC. (“Internet University”), MARC BLUMBERG
(“Blumberg”, and the person identified as “Lender” below), and MARC A. PICKREN
(“Pickren”, and collectively with Internet University and Blumberg, the “Tier 4
Junior Lenders”), and INTERNET UNIVERSITY, INC. (a second time, “Tier 5 Junior
Lender”), as defined as to all in the Subordination Agreement.  Lender, together
with the other Tier 4 Junior Lenders, is senior to the loan and security
interest of the Tier 5 Junior Lender, Ned B. Timmer  (“Tier 6 Junior Lender”),
and Scott N. Beck (“Tier 7 Junior Lender”).  The Tier 5 Junior Lender, the Tier
6 Junior Lender and the Tier 7 Junior Lender are signatories to the
Subordination Agreement, too.  Each holder of this instrument (“Promissory
Note”), by its acceptance hereof, agrees (i) to be bound by the Subordination
Agreement and (ii) that if and to the extent any conflict exists between the
terms of this instrument and the terms of the Subordination Agreement, the terms
of the Subordination Agreement shall govern and control.




AMENDMENT NO. 2 TO PROMISSORY NOTE




AMENDMENT NO. 2 TO PROMISSORY NOTE, dated as of September 6, 2011 (this
“Amendment”), between (a) CornerWorld Corporation, a Nevada corporation (the
“Borrower”), and (b) IU Holdings, LP (the “Lender”).




WITNESSETH:




WHEREAS, on March 30, 2011, the Borrower issued to the Lender its Promissory
Note dated March 30, 2011, executed by the Borrower and payable to the order of
the Lender in the original principal amount of $1,500,000 (the “Original Note,”
and, as heretofore amended, as amended by this Amendment No. 2, and as the same
may hereafter be amended from time to time, the “Promissory Note”).




WHEREAS, on June 1, 2011, the Borrower and the Lender executed Amendment No. 1
pursuant to which the parties agreed to amend the payment terms under the
Promissory Note.




WHEREAS, the Borrower has requested, and the Lender has agreed, to amend the
Promissory Note as set forth below.




NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
contained, and for other good and valuable consideration, and notwithstanding
any provisions of the Promissory Note to the contrary, the parties hereto hereby
agree as follows:




1.           Schedule A attached to the Promissory Note shall be and hereby is
amended and restated in its entirety to read as set forth on Schedule A attached
to this Amendment.




2.           Principal of this Promissory Note shall bear interest until payment
in full at the rate of 10% per annum until payment in full of the principal sum
of this Promissory Note.  Interest shall be computed on the basis of a three
hundred sixty-five (365) day year and actual days elapsed.  Accrued interest is
due and payable on the last calendar day of each month computed based on the
entire outstanding principle.




1

--------------------------------------------------------------------------------




 

3.

The Borrower hereby authorizes the Lender, and the Lender hereby agrees, to
cause the following legends to be clearly, conspicuously and prominently
inserted on the original of the Promissory Note, in each case following the
signature of the Borrower:




“This Note has been amended by Amendment No. 2 to Promissory Note dated as of
September 6, 2011, between CornerWorld Corporation, as maker of this Note and
“Borrower” defined therein, and IU Holdings, LP, as the then holder of this Note
and “Lender” defined therein (“Amendment No. 2”), the provisions of which are
incorporated by reference for all purposes of this Note, and each holder of this
Note, by its acceptance hereof, irrevocably agrees to be bound by the provisions
of Amendment No. 2.”




The Lender further agrees (a) to cause executed counterparts (or copies of
executed counterparts) of Amendment No. 1 to be stapled or otherwise firmly
affixed to the Original Note, and (b) to furnish a copy of the Original Note,
with such legends so inserted and with such counterparts or copies of Amendment
No. 2 so attached, to Borrower promptly after the Lender’s receipt of a fully
executed counterpart of this Amendment.




 

4.

All of the terms and provisions of the Original Note, as amended by this
Amendment No. 2, remain in full force and effect.  The Borrower hereby agrees
that the amendments herein contained shall in no manner affect or impair the
indebtedness evidenced by the Promissory Note, the obligation of the Borrower to
make payment of the principal of and interest on the indebtedness evidenced by
the Promissory Note in strict accordance with the face and tenor of the
Promissory Note, or any of the liens or security interests securing such payment
and performance.




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.




 

/s/ Scott N. Beck

 

By: Scott N. Beck

 

CORNERWORLD CORPORATION

 

Its: Chief Executive Officer

 

 

 

LENDER:

 

 

 

IU HOLDING, LP

 

 

 

/s/ Rosemary Papa

 

By: IU Holdings, GP, Inc.

 

Its:  General Partner




2

--------------------------------------------------------------------------------




Schedule A




Scheduled Payment Date

Amount

 

 

February 29, 2012

$187,500

May 31, 2012

$187,500

August 31, 2012

$187,500

November 30, 2012

$187,500

February 28, 2013

$187,500

May 31, 2013

$187,500

August 31, 2013

$187,500

November 30, 2013

$187,500




3

--------------------------------------------------------------------------------